COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Robert Chayenne Alvarez v. The State of Texas

Appellate case number:    01-16-00407-CR

Trial court case number: 1441389

Trial court:              232nd District Court of Harris County


       The Court has granted oral argument in this case and has scheduled submission for
January 24, 2018.
      The parties have filed a joint motion requesting the Court to designate issues for oral
argument. The motion is GRANTED.
        While the court reserves the option to ask counsel about any issue raised by the appeal,
counsel may focus their preparation in anticipation that a significant portion of argument time
will focus on (1) whether appellant is estopped from challenging the inclusion of the offense of
resisting arrest in the jury charge (State’s response to issue 1), and (2) the proper disposition of
the appeal if the court reverses the judgment of the trial court based on a conclusion that the
charge caused egregious harm to the appellant (i.e., whether judgment should be rendered, or
what purpose would be served by a remand).
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually  Acting for the Court


Date: January 18, 2018